Citation Nr: 1214539	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a generalized anxiety disorder/major depression.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right femur stress fracture.  

3.  Entitlement to a compensable disability rating for a residual right femur surgical scar.  

4.  Entitlement to service connection for a back disability, to include as secondary to a service-connected right femur disability.  

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right femur disability.  

6.  Entitlement to service connection for a bilateral upper extremity disability, to include as secondary to a service-connected right femur disability.  


7.  Entitlement to service connection for headaches, to include as secondary to a service-connected right femur disability.  

8.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected right femur disability.  

9.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Board remanded the appeal.  Since then, all requested development has been completed, and the Veteran's appeal is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder/major depression includes symptoms such as disturbances of motivation and mood, anxiety, ongoing significant depression, social isolation, nervousness, and mild symptoms of suicidal thoughts/ideas.  More severe symptomatology has not been shown.  

2.  The Veteran's right femur fracture is manifested by no worse than slight right knee or right hip disability.  

3.  The Veteran's service-connected right femur surgical scar is superficial in nature without evidence of pain, keloid, edema, discoloration, or limitation of function.  

4.  A back disability was not shown until several years after service discharge and has not been found by competent and credible evidence of record to be related to the Veteran's active duty or to a service-connected disability.

5.  Hypertension was first diagnosed more than one year after service discharge and has not been found by competent and credible evidence of record to be related to the Veteran's active duty or to a service-connected disability.

6.  At no time during the current appeal has a bilateral upper extremity disability related to service or a service-connected disability been shown.

7.  At no time during the current appeal has a headache disability related to service or a service-connected disability been shown.

8.  At no time during the current appeal has fibromyalgia related to service or to a service-connected disability been shown.  

9.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for generalized anxiety disorder/major depression are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9400 (2011).

2.  The criteria for an evaluation in excess of 10 percent for a right femur stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104.71a, DC 5255 (2011). 

3.  The criteria for a compensable disability evaluation for a scar, right femur surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.118, Diagnostic Code 7804 (2011).

4.  A back disability was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected right femur disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

5.  Hypertension was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected right femur disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

6.  A bilateral upper extremity disability was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected right femur disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

7.  A headache disability was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected right femur disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).
8.  Fibromyalgia was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected right femur disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

9.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In June 2007, the Veteran filed a claim seeking an increased rating for his service-connected anxiety disorder/major depression, right femur stress fracture residuals, and a right femur surgical scar.  Additionally, the Veteran filed a claim for TDIU at that time.  Letters dated in July 2007 and September 2007 satisfied the duty to notify provisions concerning the increased rating claims and claim for TDIU.  In particular, the correspondence essentially informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disabilities and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The Veteran was also provided with notice of how disability ratings and effective dates are determined.  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in June 2008, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to service connection, the Veteran filed a claim for entitlement to service connection for multiple disorders in July 2007.  Pre-decisional notice letters dated in September 2007 (hypertension, headaches, bilateral upper extremities, and back disability) and October 2007 (fibromyalgia) complied with VA's duty to notify the Veteran with regard to these issues adjudicated herein.  See Pelegrini, 18 Vet. App. at 112.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

Therefore, the Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all available and identified post-service VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Neither the Veteran nor his representative has identified any outstanding medical records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pertinent VA examinations with respect to all the issues on appeal were obtained in June and July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and a discussion of his medical history, and the examinations fully addresses the rating criteria and pertinent issues that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Schedular Rating

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

A.  Generalized Anxiety Disorder/ Major Depression

In this case, the Veteran contends that his symptoms of a generalized anxiety disorder/major depression are more severe than the currently assigned 30 percent disability rating.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under DC 9400 are rated according to the General Rating Formula for Mental Disorders.

A 30 percent rating is provided when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, D.C. 9400.

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives or own occupation or name. Id.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

Further, the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

A GAF score of 51 to 60 is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

Here, in October 2004, the RO granted service connection for the Veteran's generalized anxiety disorder/major depression and assigned a 30 percent disability evaluation.  In October 2005, the Veteran filed a claim for an increased rating for his anxiety disorder/major depression.  In March 2006, the RO continued the 30 percent disability evaluation.  

Thereafter, in June 2007, the Veteran filed his current claim for an increased rating for his generalized anxiety disorder/major depression.  In June 2008, the RO again continued the 30 percent disability evaluation.  

Generally, VA treatment records from 2006 to 2010 show ongoing treatment for anxiety and depression.  Statements submitted by the Veteran reported feelings of anxiety, depression, guilt, and trouble sleeping due to nightmares.

In July 2011, the Veteran was afforded a VA examination.  He reported trouble sleeping and daytime fatigue.  He also reported social anxiety and slight problems with activities of daily living due to anxiety and lack of motivation/fatigue.  Anxiety testing showed the Veteran was feeling hot, unable to relax, nervous, flushed, sweating, heart pounding, hands trembling, and displayed fear of losing control.  Depression testing showed symptoms of pessimism, loss of pleasure, guilt, agitation, loss of interest, loss of energy, irritability, fatigue, sadness, self-dislike, loss of interest in sex and difficulty concentrating.  Testing also showed mild symptoms of as suicidal thoughts, crying, indecisiveness, feelings of worthlessness, and changes in appetite.  The examiner confirmed a diagnosis of general anxiety disorder and assigned a GAF score of 51.  The examiner noted that the Veteran lived alone and was largely isolated to his home outside of work.  He noted that the Veteran did not have many close friends and had infrequent contact with them.  The Veteran reported being able to work with no problems/disciplinary problems at work.  The examiner noted severe symptoms of anxiety and depression, and social withdrawal with limited impact on occupational functioning.  He opined that the Veteran's psychiatric disorder did not preclude him from maintaining gainful employment.

Based on a complete review of the evidence, the Board acknowledges that the Veteran does not exhibit all of the symptoms delineated in the higher disability rating of 50 percent.  As noted above, a 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  

Of significance here is the fact that the Veteran has exhibited symptoms described for a 50 percent evaluation such as disturbances in mood and behavior, irritability, social anxiety, nervousness, sleep disturbances, ongoing significant depression, and social isolation.  Id.  In fact, the Board notes that the Veteran exhibits more symptoms than not in order to warrant a 50 percent disability evaluation.  Perhaps most significantly, the July 2011 VA examination report shows that the Veteran currently shows mild symptoms of suicidal thoughts/ideas which are not adequately contemplated by the current 30 percent disability evaluation.  Additionally, the Veteran has experienced ongoing marital problems resulting in divorce, and family problems at least partly attributed to the Veteran's psychiatric symptoms.

Finally, the Board notes that the Veteran's GAF score of 51.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds the GAF score above and medical evidence of record reflective of a moderate psychiatric disorder.  

Given the facts of this case, there is reasonable doubt as to whether the Veteran's current psychiatric disorder warrants a higher disability rating.  However, because the medical evidence shows that the Veteran has considerable symptoms shown in the next higher disability rating of 50 percent, the Board will resolve all reasonable doubt in favor of the Veteran.  Thus, the Board finds that the Veteran's symptoms more closely approximate a 50 percent disability rating for a psychiatric disorder during the entire appeal period.  See 38 C.F.R. § 3.102, 4.3, 4.7. 

In making this determination, the Board notes that, while some of the criteria listed for a 50 percent rating are not met, it is not the case that all the findings specified for a 50 percent rating at 38 C.F.R. § 4.130 must be shown in order to warrant such a rating.  38 C.F.R. § 4.21.  In resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture is of a sufficient level of severity to warrant a 50 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9400. 

Further, the Board finds that the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 50 percent under the criteria discussed above at anytime during the pendency of this appeal.  See 38 C.F.R. §  4.130, D.C. 9400.  

In this regard, the record shows no evidence that would warrant at 70 percent disability evaluation or higher.  Specifically, there is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9400.  

Accordingly, the Board concludes that the criteria for a 50 percent rating, and no higher, are met.

B.  Right Femur Stress Fracture Residuals

With regard to a right femur disability, the Veteran contends that his disability is more severe than the currently assigned 10 percent disability rating.  In this regard, he has primarily reported increased hip pain.  

This service-connected disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Pursuant to this Code, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The Board observes in passing that the words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Additionally, 38 C.F.R. § 4.71a, PLATE 2 sets forth normal ranges of motion in the knee and hip as a basis for determining the severity of any knee or hip disability.

In October 2004, the RO granted service connection with a 10 percent disability rating for the postoperative right femur fracture disability.  In October 2005, the Veteran filed a claim for an increased disability rating for the right femur disability.  In March 2006, the RO continued the 10 percent disability evaluation.  

Thereafter, in June 2007, the Veteran filed his current claim for an increased rating for his right femur disability.  In June 2008, the RO again continued the 10 percent disability evaluation.  The June 2008 rating decision is currently on appeal, thus, the Board will review the evidence of record one year prior to the date of the claim for an increased disability evaluation.  38 C.F.R. § 3.400(o)(2).

In August 2007, the Veteran was afforded a QTC examination.  The examiner noted tenderness and guarding of movement.  He found no edema, effusion, weakness, redness, heat or subluxation.  Range of motion testing showed flexion to 60 degrees with pain, extension to 20 degrees with pain, adduction to 20 degrees with pain, abduction to 30 degrees with pain, external rotation to 40 degrees with pain, and internal rotation to 20 degrees with pain.  The examiner noted that the right hip joint function was additionally limited after repetitive use duty pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major function impact.  Examination of the right knee showed normal finding, including range of motion and stability.  The examiner noted no change in diagnosis.

In June 2011, the Veteran was afforded a VA examination.  Range of motion testing showed right hip flexion to 100 degrees and abduction to 35 degrees, without additional limitation with repetitive motion.  The examiner noted that the Veteran was able to cross his right leg over the left and was able to walk with a normal gait without braces or walking aids.  Posture and gait were noted to be normal.  X-ray findings showed no bony destruction or arthritic changes.  The examiner diagnosed status post pinning of right femoral neck fracture in stable condition, with minimal loss of function.  He noted significant effects on occupation, including increased absenteeism, but no effects on daily activities.

Based on a review of the pertinent evidence of record, the Veteran's right femur disability does not warrant a disability rating in excess of 10 percent because there is no evidence of any knee disability and no more than a slight right hip disability-nor is there evidence of a malunion of the right femur.  In this regard, examination findings show slight limitation of motion in the right hip with pain and additional limitation of motion on repetitive testing.  The Veteran's right hip disability did not show loss of motion or other symptoms that would indicate a moderate level of disability.  Gait and posture were found to be normal, and the Veteran did not use ambulatory aids when walking.  X-rays showed no bony destruction or degenerative changes.  Additionally, examination findings revealed normal findings for the right knee as well.  As noted above, the record shows no evidence of a right knee disability and the current right hip disability is fully contemplated by the current 10 percent disability evaluation.  

With regard to the evidence of pain on use of the joint, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In this case, the Veteran's current 10 percent disability evaluation contemplates the Veteran's current symptoms of slight limitation of motion with pain and additional limitation on repetitive use of the right hip.  Further, there is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5255.  Thus, there is no basis on which to award a disability evaluation in excess of 10 percent.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent is denied.

C.  Right Femur Surgical Scar

With regard to his service-connected surgical scar, the Veteran contends that the severity of his scar warrants a compensable disability rating.  This disability is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm). A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  When these requirements are not shown, a zero percent rating is assigned.  38 C.F.R. § 4.31.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board notes that the Diagnostic Codes applicable to the scars was recently revised in October 2008.  These revisions, however, apply only to claims that were filed on or after the effective date of October 23, 2008, or when the Veteran has specifically requested reconsideration of his claim under these revised criteria.  As the Veteran's claim was filed prior to October 2008 and he has not requested reconsideration under the revised criteria effective October 23, 2008, evaluation of the Veteran's scar residuals under these revised criteria is not warranted.

As noted above, in October 2004, the RO granted service connection and assigned a noncompensable disability rating for the Veteran's surgical scar.  In October 2005, the Veteran filed a claim for an increased disability rating for the scar.  In March 2006, the RO continued the noncompensable disability evaluation.  

Thereafter, in June 2007, the Veteran filed his current claim for an increased rating for his scar.  In June 2008, the RO again continued the noncompensable disability evaluation.  The June 2008 rating decision is currently on appeal, thus, the Board will review the evidence of record one year prior to the date of the claim for an increased disability evaluation.  38 C.F.R. § 3.400(o)(2).

In August 2007, the Veteran was afforded a QTC examination of the scar.  The examiner noted a level scar present at the right lateral hip measuring 4 cm by 0.2 cm without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The Veteran did not report any symptoms of the scar during the examination.

In June 2011, the Veteran was afforded a VA examination.  The examiner measured the scar at 2.7 cm long by 0.6 cm wide.  The examiner noted that he scar was slightly depressed without pain or tenderness on palpation.  There was no keloid formation or disfigurement noted.  The examiner observed no skin breakdown, inflammation, edema or other disabling effects.  The examiner found the scar to be superficial in nature and diagnosed a well-healed small vertical surgical scar with no disfigurement and no limitation of motion or function. 

Based on a review of the pertinent medical evidence of record, a compensable disability evaluation is not warranted for the Veteran's service-connected scar.  In this regard the scar is completely superficial in nature with no evidence of pain, discoloration, or limitation or motion or function.  Furthermore the scar is not large or painful, thus there is no basis on which to grant a compensable disability evaluation.

Based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Of particular significance here is the absence of more severe symptomatology associated with his service-connected scar.  The Veteran's increased rating claim must, therefore, be denied.  

D. Extraschedular Consideration

With regard to the Veteran's service-connected anxiety disorder/major depression, right femur fracture residuals, and right femur surgical scar, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Thus, as previously discussed herein, the evidence of record does not support the assignment of a rating in excess of the currently assigned disability evaluations for a psychiatric disorder, right femur fracture, and scar under the applicable schedular criteria.

Further, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no evidence in the record to indicate that this service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Notably, the Veteran is currently employed and has been for two years.  Accordingly, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

The Veteran contends that his back disability, bilateral upper extremity disability, headaches, hypertension and fibromyalgia were caused or aggravated by his service-connected right femur stress fracture.  In the alternative, the Veteran asserts that his disorders are directly related to, and had their onset in, active service.  Indeed, the RO has adjudicated the Veteran's service connection claims on both direct and secondary bases.  As such, the Board will adjudicate the service connection issues on appeal both direct and secondary bases.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., psychoses) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A. Back Disability and Hypertension 

As noted above, the Veteran contends that his current back disability and hypertension are related to service or a service-connected right femur disability.  

A review of the service treatment records shows no evidence of complaints of or treatment for the Veteran's back or hypertension.

In a September 2007 VA rheumatology consultation, the Veteran reported pain in the upper and low back with symptoms present for 18 months.  He denied joint swelling, but noted stiffness and migrating pain from one body area to another with increased fatigue.  On examination, the examiner noted no tenderness in the back.  The examiner diagnosed hypertension and hyperlipidemia.  

An August 2008 VA treatment record showed treatment for tachycardia and hypertension.  A November 2008 record also showed treatment for hypertension.

In a June 2009 VA treatment record, the Veteran reported injuring his back during a game of tug-o-war.  He indicated that his back was sore the day after playing the game.  He also reported pulling something in his low back the day before while doing shoulder shrugs at the gym.  He complained of pain in the lower back that made it difficult to get out of bed today.  The report noted active problems including hypertension, back pain, hyperlipidemia and headaches.  The examiner noted tight muscles in the lumbar area, tender to palpation and diagnosed muscle spasms.

In June 2011, the Veteran was afforded a VA examination.  The examiner noted October 2007 MRI reports showing a normal cervical spine, mild degenerative changes in the thoracic spine, and mild degenerative changes in the lumbar spine with bulging disc without nerve root compression.  The examiner noted a normal spine examination with normal movements and no pain.  The Veteran reported back problems since 2003.  He stated that he injured his back at the same time he injured the right hip and has felt intermitted pain in the back since that time.  He indicated that he was not treated for the back during service.  On examination, the examiner diagnosed mild degenerative disc disease of the thorocolumbar spine with no loss of function and normal cervical spine.  He opined that the Veteran's back disability was less likely related to the right femur stress fracture because the post-operative course was uneventful and the fracture is well healed with no abnormality in the Veteran's gait.  The examiner opined that the back disorder was more likely related to normal wear and tear due to the Veteran's occupation as a network installer, requiring him to go up and down ladders.  He also related the Veteran's back disorder to post-service injuries and physical trauma.  He noted that the Veteran's back disability caused increased absenteeism at work.

With regard to hypertension, the Veteran reported that it had its onset in approximately 2005.  He reported a family history of hypertension.  He also noted that he'd gained weight since service discharge and, thereafter, developed hypertension.  He reported a history of smoking.  The examiner noted a history of hypertension and headaches related to hypertension.  The examiner opined that the Veteran's hypertension was not likely related to a right femur stress fracture because there is no etiological relationship between the stress fracture and hypertension.  He opined that the Veteran's hypertension was most likely related to a family history of hypertension, obesity and smoking.  

Before turning to the merits of the Veteran's claims, the Board must address the probative value of the medical evidence of record.  Upon review, the Board determines that the June 2011 VA medical opinion is adequate, competent and the only probative medical opinion of record.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In this regard, the examiner reviewed the complete medical records in the case, including service and VA treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  Additionally, the examiner provided rationale for the medical opinions expressed that was consistent with and well supported by the evidence of record.  The Court has held that a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the VA examiner reviewed the Veteran's entire medical history and provided rationale for the medical opinions expressed.  Notably, there is no equally probative, contrasting medical opinion of record.

Based on a complete review of the evidence, the Board finds that service connection for a back disorder and hypertension is not warranted on either direct or secondary basis.  Although the Veteran has been diagnosed with a back disorder and hypertension post-service, the evidence does not relate such disorders to the Veteran's service or service-connected right femur disability.  

The Board notes that the Veteran has offered contradictory reports pertaining to the onset of this back disability and hypertension.  Specifically, he reported the onset of back problems during service contemporaneous with a hip injury.  However, in a June 2011 VA examination, he reported that his back problems began in 2003.  With regard to hypertension, he has not actually contended having an in-service incurrence or aggravation of hypertension, but relates the disorder to his right femur disability.  Notably, however, during a June 2011 VA examination, the Veteran reported that his hypertension developed after gaining weight post service discharge.  In any event, the evidence does not support the Veteran's contentions.  

A review of the Veteran's service records show no evidence of any treatment for or complaints of the disorders during service, including at discharge.  Additionally, there is no evidence of treatment for back problems until several years after service discharge and no evidence of treatment for hypertension until more than one year after service discharge.  The absence of a back disorder or hypertension in the service treatment records or of persistent symptoms of the disorders at separation, along with the first evidence of treatment and diagnosis more than one year after service discharge, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

The Board has also considered the Veteran's contentions regarding the onset of his back disorder and hypertension and finds him competent to report such symptoms.  However, in this case, the evidence shows that the Veteran has not been consistent in his report of the onset and continuity of his symptoms.  As such, the Board finds him lacking in credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Veteran's inconsistencies in reporting the onset and continuity of symptomatology outweigh his credibility.  

Moreover, there is no nexus evidence to support a finding of service connection on either a direct or secondary basis.  The only probative medical evidence of record, the 2011 VA examiner's opinion, specifically related the Veteran's back disability to normal wear and tear on the body and post-service injury.  He related the Veteran's hypertension to a family history of hypertension, obesity, and tobacco use.  Because the Veteran's statements lack in credibility and the June 2011 examiner provided a negative nexus opinion, the record offers no probative evidence relating these disabilities to service or a service-connected disability.  Thus, the elements of service connection have not been met and the claims must be denied.  

The Board acknowledges the Veteran's belief that his back disorder and hypertension are related to service or a service-connected right femur disability.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of a continuity of pertinent symptomatology after service, or an association between such disorders and the Veteran's active duty (to include being secondary to a service-connected right femur disability), service connection for a back disorder and hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a back disorder and hypertension, on a direct basis and as secondary to the service-connected right femur disability, are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

B. Bilateral Upper Extremity Disability, Headaches, and Fibromyalgia 

As noted above, in this case the Veteran contends that he currently experiences a bilateral upper extremity disability, headaches, and fibromyalgia due to service or a service-connected right femur disability.  

A review of the service treatment records shows no evidence of complaints of or treatment for such disorders.

A post-service May 2005 VA treatment record shows the Veteran complained of pain in the left shoulder and ribs for two days after falling from a bicycle.  X-ray finding showed a low grade left shoulder separation, without fracture or dislocation.

A June 2006 VA treatment record shows complaints of pain and numbness in the shoulders and back that had its onset one month prior.  No diagnosis was provided.

In a September 2007 VA rheumatology consultation, the Veteran reported a family history of fibromyalgia.  He reported pain in the upper and low back with symptoms present for 18 months.  He denied joint swelling, but noted stiffness and migrating pain from one body area to another with increased fatigue.  On examination, the examiner noted normal range of motion in the shoulders and no tenderness in the back.  The  examiner diagnosed possible sleep apnea, myalgia (noting it was difficult to diagnose fibromyalgia), hip pain, hypertension, and hyperlipidemia.  The examiner ordered a bone scan.

A September 2007 VA bone scan report noted negative findings, except for multijoint arthritis (including the right hip).  A second bone scan report noted negative findings in the right hip and the physician expressed doubt regarding any structural/ arthritic problem.  He indicated possible fibromyalgia or malingering of symptoms in the right hip.
A November 2008 record showed treatment for fibromyalgia-like complaints.

A June 2009 VA treatment record noted active problems including myalgia and headaches.  

In June 2011, the Veteran was afforded a VA examination.  On examination, the Veteran reported fibromyalgia for the past four years.  He stated that he was chronically fatigued, didn't sleep well, experienced headaches, and felt depressed.  Movement of all joints was noted to be normal without pain and there was no trigger point tenderness identified for fibromyalgia.  The examiner found no evidence of fibromyalgia and opined that the Veteran's symptoms were likely due to his depression.  He opined that the Veteran's symptoms of subjective generalized body pains with fatigue were not etiologically related to a service-connected right femur stress fracture.  

With regard to a bilateral upper extremity disorder, the Veteran reported that in 2006, he injured his left shoulder after falling off his bicycle.  He reported muscle pain and tightness in the shoulder as well as occasional numbness in both hands.  The examiner noted normal findings on examination of the left shoulder.  Range of motion was normal, without pain, instability, weakness, or tenderness.  X-ray findings showed the left shoulder to be intact with no bony destruction, soft tissue calcification, or arthritic changes.  The report showed similar findings for the right shoulder.  The examiner diagnosed subjective pain in the left shoulder and numbness in the hands without loss of function.  He opined that the Veteran's shoulder disability was not related to the right femur stress fracture because there was no etiological relationship between the stress fracture and the left shoulder pain.  

On examination, the Veteran also reported experiencing headaches for the past five years.  He reported that the headaches occurred once per month, were not prostrating, were not treated with medication, and usually lasted for hours.  The examiner diagnosed subjective headaches with normal examination and no loss of function.  He opined that the Veteran's headaches were not likely related to a right femur stress fracture because there was no etiological relationship between the stress fracture and the headaches.  

Before turning to the merits of the Veteran's claims, the Board must address the probative value of the medical evidence of record.  For the reasons set forth above, the Board determines that the June 2011 VA medical opinion is adequate, competent and the only probative medical opinion of record.  Guerrieri, 4 Vet. App. at 470-71; see also Owens, 7 Vet. App. at 433.  Notably, there is no equally probative, contrasting medical opinion of record.

Based on a review of this evidence, the Board finds that service connection for a bilateral upper extremity disorder, headaches, and fibromyalgia is not warranted.  Initially, the Board finds that the evidence does not support a finding that the Veteran has been diagnosed with such disorders.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a confirmed diagnosis of a bilateral upper extremity disorder, headache disorder, or fibromyalgia at any time during the appeal period.  Although the Veteran contends that he currently experiences body pain with fatigue, left shoulder pain, and headaches, treatment records do not identify an underlying condition or diagnosis, and the Board notes that pain alone does not constitute a disability for the purposes of service-connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disorder for which service connection may be granted); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  The 2011 VA examiner diagnosed subjective pain with normal findings in the Veteran's bilateral shoulders, joints and with respect to his headaches.  The VA examiner provided no diagnosis of an underlying, chronic disability.  In this regard, the evidence of record establishes nothing more than subjective complaints of pain.  

In any event, even if the Board were to conclude that the Veteran has a bilateral upper extremity disability, headache disability, and fibromyalgia, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease actually occurred.  In this regard, a review of the service records fails to show any evidence of complaints of or treatment for a bilateral upper extremity disability, headaches, or fibromyalgia during his military service.  Indeed, the complete evidence of record does not identify a confirmed diagnosis of any bilateral upper extremity disorder, headache disorder, or fibromyalgia, let alone relate such disorders to the Veteran's military service (through nexus or a continuity of symptomatology) or the service-connected right femur disability.  To the extent that the evidence suggests that the Veteran may have a bilateral upper extremity disorder, headache disorder, or fibromyalgia, no medical professional has provided any opinion relating such disorders to his military service or service-connected disability.  In fact, in his probative medical opinion, the 2011 VA examiner found no relationship between such disorders and the Veteran's service-connected right femur stress fracture.  Thus, the elements of service connection have not been met and the claims must be denied.  

The Board acknowledges the Veteran's belief that he has a bilateral upper extremity disorder, headaches and fibromyalgia that are related to his military service or a service-connected disability.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis of a disability and as to the etiology of any such diagnosed disorder.  Espiritu, 2 Vet. App. at 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to the diagnosis and the etiology of any such diagnosed disorder have no probative value.

Without evidence of an onset of a bilateral upper extremity disorder, headaches or fibromyalgia in service, continuity of pertinent symptomatology after service, or competent evidence of an association between a confirmed diagnosis and the Veteran's service or service-connected disability, service connection is not warranted.  Of particular significance to the Board in this matter is the fact that at no time since the Veteran filed his claim for a bilateral upper extremity disorder, headaches or fibromyalgia in July 2007 has a confirmed diagnosis of any such disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral upper extremity disorder, headaches and fibromyalgia.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection are denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).

The Court has held that, in determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can actually find employment.  Id.

Here, the Veteran contends that his service-connected disabilities render him unemployable without regard to his nonservice-connected disabilities.  The Veteran is service connected with a compensable rating for residuals of a generalized anxiety disorder (50 percent); a right femur stress fracture (10 percent); and a scar (noncompensable), with a combined disability evaluation of 60 percent.  See 38 C.F.R. § 4.25, Table I.

Initially, the Board notes that the Veteran does not meet the schedular criteria for a TDIU.  In this regard, the Veteran is currently assigned a 60 percent combined disability evaluation.  See 38 C.F.R. § 4.16(a) (2010).  Notably, in this decision, the Board has granted an increase in the Veteran's evaluation for a psychiatric disorder to 50 percent; however, the Veteran still does not meet the schedular criteria.  See 38 C.F.R. § 4.25, Table I.  In any event, the question remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

A review of the evidence of record shows that, at the June 2011 VA examination, the examiner determined that the Veteran's service-connected right femur fracture had significant effects on his occupation, including increased absenteeism.  Additionally, he noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his anxiety disorder.  However, the examiner did not indicate that the Veteran's service-connected disabilities prevent him from securing substantially gainful employment.  In fact, the examiner noted that the Veteran had been working full time for the past two years as a network installer for Cherokee Nation.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra.  In this regard, the record shows no evidence that the Veteran is unable to work due to his service-connected disabilities.  Rather, the evidence shows that he currently works full time at a job that he has held for at least two years.  

Accordingly, and based on this evidentiary posture, the Board concludes that the Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.  The evidence weighs against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The appeal is denied.  


ORDER

A disability evaluation of 50 percent, but no higher, for a generalized anxiety disorder/major depression is granted subject to the law and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 10 percent for residuals of a right femur stress fracture is denied.  
A compensable disability evaluation for a right femur surgical scar is denied.  

Service connection for a back disability, to include as secondary to a service-connected right femur disability, is denied.  

Service connection for hypertension, to include as secondary to a service-connected right femur disability, is denied.  

Service connection for a bilateral upper extremity disability, to include as secondary to a service-connected right femur disability, is denied.  

Service connection for headaches, to include as secondary to a service-connected right femur disability, is denied.  

Service connection for fibromyalgia, to include as secondary to a service-connected right femur disability, is denied.  

A total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


